


Exhibit 10.25

May 13, 2002

Board of Directors
Duane Reade Inc.
440 Ninth Avenue
New York, New York 10001

Dear Directors:

        We are providing this letter to you for inclusion as an exhibit to your
Form 10-Q filing pursuant to Item 601 of Regulation S-K.

        We have been provided a copy of the Company's Quarterly Report on
Form 10-Q for the period ended March 30, 2002. Note 3 therein describes a change
in accounting principle from the retail dollar first-in, first-out method of
accounting for inventory to the specific cost based last-in, first-out method of
accounting for inventory. It should be understood that the preferability of one
acceptable method of accounting over another for inventory has not been
addressed in any authoritative accounting literature, and in expressing our
concurrence below we have relied on management's determination that this change
in accounting principle is preferable. Based on our reading of management's
stated reasons and justification for this change in accounting principle in the
Form 10-Q, and our discussions with management as to their judgment about the
relevant business planning factors relating to the change, we concur with
management that such change represents, in the Company's circumstances, the
adoption of a preferable accounting principle in conformity with Accounting
Principles Board Opinion No. 20.

        We have not audited any financial statements of the Company as of any
date or for any period subsequent to December 29, 2001. Accordingly, our
comments are subject to change upon completion of an audit of the financial
statements covering the period of the accounting change.

Very truly yours,

PricewaterhouseCoopers LLP

--------------------------------------------------------------------------------
